 GRANITE STATE MINERALS, INC.Granite State Minerals, Inc. and Local 1947, Inter-national Longshoremen's Association, AFL-CIO. Case 1-CA-17911April 30, 1982ORDEROn March 4, 1981, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding. Thereafter, the Board peti-tioned the United States Court of Appeals for theFirst Circuit for enforcement of its Order. OnMarch 23, 1982, the court denied enforcement ofthe Board's Order.2On April 22, 1982, Respondent filed with theBoard in Washington, D.C., an application foraward of attorneys' fees and expenses under theEqual Access to Justice Act, P.L. 96-481, 94 Stat.'254 NLRB 1047.281-1346.2325, and Section 102.143 of the Board's Rules andRegulations.The Board, having duly considered the matter,finds that it has no jurisdiction because, pursuant toSection 2412(d)(3) of the Equal Access to JusticeAct, any request for an award must be filed withthe appropriate court of appeals.3Moreover, asnoted above, the Board's Decision and Orderissued on March 4, 1981, and the Equal Access toJustice Act applies only to an administrative adju-dication pending on or after October 1, 1981.' Ac-cordingly,It is hereby ordered that Respondent's requestfor an award under the Equal Access to JusticeAct be, and it hereby is, dismissed.By direction of the Board:John C. Truesdale,Executive Secretary.3 Report No. 96-1005, Part 1, U.S. House of Representatives, 96thCong., 2d Sess., Equal Access to Justice Act, pp. 17, 18.' P.L. 96-481, Sec. 208, 94 Stat. 2330.261 NLRB No. 90619